Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148613-4                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DWIGHT PRYOR, JR., a minor, by FELICIA                                                                             Justices
  PRYOR, as Next Friend,
             Plaintiff-Appellee,
  v                                                                SC: 148613-4
                                                                   COA: 301942; 307944
                                                                   Wayne CC: 08-124463-NO
  HARPER HOSPITAL-DMC d/b/a DMC
  HOSPITAL PARTNERSHIP,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 31, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
         d0519
                                                                              Clerk